OPINION — AG —** INSURANCE BOARD — CONFLICT OF INTEREST — POLICY HOLDER — MEMBERSHIP ** A MEMBER OF THE BOARD OF MANAGERS OF THE STATE INSURANCE FUND, APPOINTED PURSUANT TO 85 O.S. 131A [85-131A] WHO IS A HEALING ARTS PRACTITIONER MAY RENDER SERVICE TO A PATIENT WHOSE EMPLOYER IS A POLICYHOLDER OF THE STATE INSURANCE FUND SO LONG AS SUCH SERVICE DOES NOT CREATE A CONFLICT OF INTEREST FOR THE MEMBER. WHETHER SUCH A CONFLICT EXIST IS A QUESTION OF FACT NOT ANSWERABLE IN AN OPINION. (HUGH COLLUM) CITE: 21 O.S. 344 [21-344], 59 O.S. 725.2 [59-725.2], 74 O.S. 4201 [74-4201], 74 O.S. 4241 [74-4241] 85 O.S. 131 [85-131](B), 85 O.S. 132 [85-132], 85 O.S. 131 [85-131](A), ARTICLE X, SECTION 11 (STATE BOARD, MEMBER OF BOARD)